Citation Nr: 1634757	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-31 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to mustard gas exposure.  


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1960 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

In a June 2015 decision, the Board, in relevant part, remanded the appeal for further development.  

The issue of reopening the previously denied claim of entitlement to service connection for reactive airway disease has been raised by the record in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board notes that the Veteran has asserted that his basal cell carcinoma and squamous cell carcinoma are related to his military service.  As such, the Board has recharacterized the issue as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated August 2011 to December 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

Skin cancer was not manifested in service; nor is it shown to be related to his service, to include due to exposure to mustard gas or other chemicals therein.  


CONCLUSION OF LAW

The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VA's duty to notify was satisfied by a letter dated May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, military personnel records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Board acknowledges that the Veteran has not been afforded a VA examination in regards to this appeal.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  at 83.

In this case, as will be discussed further below, while the Veteran has diagnoses of basal cell carcinoma and squamous cell carcinoma, the most probative evidence of record is against a finding that the Veteran had full body mustard gas exposure.  Additionally, the Veteran has specifically stated that he did not have skin cancer during his military service and instead asserted that skin cancer takes years to form.  The Board thus finds that the Veteran has not asserted continued symptomatology since service.  Finally, there is no competent and credible evidence that the Veteran's basal cell carcinoma or squamous cell carcinoma are in any way related to the Veteran's service, to include as due to exposure to any type of chemicals.  The only evidence of record relating the Veteran's skin cancer to service are the Veteran's own general conclusory statements, which do not meet the low threshold of an indication that the claimed disability is due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Therefore, the Board finds that a remand to obtain a VA examination is not necessary.

Additionally, the Board finds that the RO has substantially complied with the June 2015 remand directives which included obtaining the September 2012 response from the Department of Defense regarding the Veteran's allegation of exposure to mustard gas.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his skin cancer is due to chemical exposures during service, particularly mustard gas.  In an April 2012 statement the Veteran asserted that he was exposed to mustard gas at Fort McClellan, which is now known as a "toxic dump".  In a July 2012 statement the Veteran reported that he was exposed to numerous chemicals, including mustard gas.  The Veteran reported that he still has the scar to prove it.  On his November 2013 VA Form 9, the Veteran asserted that some cancers take years to show up.  In an October 2015 statement, the Veteran asserted that a Major E. of the 83rd Chemical Battalion ordered the mustard gas and this was a sign that they graduated from Chemical School.  The Veteran also reported that his military occupational specialty required him to use M5 ointment to impregnate clothes to retard the "blister (mustard) gas".  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

For claims involving exposure to mustard gas, the Veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316 (b).  38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Turning to the evidence of record, the Veteran has a current diagnosis of skin cancer as evidenced by the April 2006 private diagnosis of basal cell carcinoma and the February 2012 private diagnosis of squamous cell carcinoma.  

The Veteran's service treatment records and military personnel records are also absent of any notations that the Veteran was exposed to mustard gas or any other toxic chemical.  A September 2012 response from the Department of Defense noted that the Department of Defense was unable to ascertain any exposure based on the information provided.  The response noted that the Veteran was not in the ChemBio database, the Mustard-Lewisite database, or the Project 112/SHAD database.  

As such, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran had full body exposure to mustard gas during his military service.  In this case, the only evidence of record that the Veteran was exposed to mustard gas is the Veteran's own statements, including his assertions that he has a scar related to mustard gas exposure.  However, the Board places more probative value on the information from official sources, which failed to show that the Veteran was exposed to mustard gas or that the Veteran was in any of the relevant databases.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  For these reasons, the Board finds that the weight of the evidence does not establish the Veteran's actual exposure to mustard gas in service.  Accordingly, the provisions of 38 C.F.R. § 3.316 do not apply to the present case as there is no proof that the Veteran sustained full body exposure to nitrogen or sulfur mustard or Lewisite.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this regards, the Board has considered the Veteran's assertions that he was exposed to numerous chemicals during service that may have caused his skin cancer.  The Board notes that the Veteran's service treatment records are absent of any notations of skin cancer, exposure to chemicals or treatment due to exposure to chemicals.  Nonetheless, even if the Veteran was exposed to various chemicals during his military service, there is no competent and credible evidence of record relating that exposure to the Veteran's currently diagnosed skin cancer.  

Again, the only evidence of record that the Veteran's skin cancer is in any way related to his military service is the Veteran's own lay assertions.  However, determining the nature and etiology of basal cell carcinoma and squamous cell carcinoma falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his currently diagnosed skin cancer is in anyway related to service, to include exposure to various chemicals, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  That is, the types of symptoms that can be linked to exposure to specific chemicals would require knowledge of the make-up of those chemicals, the side effects of chemicals, and knowledge of a variety of diseases and ability to distinguish a cause among other potential risk factors for such diseases.  As such, the Board assigns no probative weight to the Veteran's assertions that his currently diagnosed skin cancer is in any way related to his military service.  

In regards to presumptive service connection and continuity of symptoms, the evidence of record does not illustrate, and the Veteran does not contend that his skin cancer manifested during service or within one year of discharge from service.  Therefore, service connection is not warranted under 38 C.F.R. § 3.309.  

The Board thus finds that the weight of the evidence is against a finding of service connection for skin cancer.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for skin cancer is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


